Citation Nr: 1538091	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a stomach disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for swelling in the groin, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed the Veteran's e-folders in both the VBMS and Virtual VA systems.  

In July 2014, the claims for service connection for bilateral hearing loss, a stomach disability, and swelling in the groin were remanded for additional development.  In the July 2014 remand, the Board observed that, in December 2013, the Veteran telephoned VA to request that his previously denied claim of entitlement to service connection for diabetes mellitus be reopened.  This issue was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The claims file includes a March 2015 memorandum indicating that the December 2013 Report of General Information documenting that telephone call indicates that the Veteran had requested reopening of his previously denied claim of entitlement to service connection for diabetes mellitus.  The memorandum states that this issue had not been adjudicated by the AOJ and, therefore, the Board had referred it to the AOJ for appropriate action.  The Board observes, however, that in a December 2014 rating decision, the RO found that the claim for service connection for type II diabetes mellitus remained denied because the evidence submitted was not new and material.  Accordingly, the December 2013 request to reopen the claim for service connection for diabetes mellitus has been addressed by the AOJ.  

The issue of entitlement to service connection for a stomach disability, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not attributable to service and was not manifest during or within one year of the Veteran's separation from service.

2.  The Veteran does not have a current disability manifested by swelling in the groin.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are not met or approximated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for the establishment of service connection for swelling in the groin are not met or approximated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided with the relevant notice and information in March 2008, May 2008, April 2010, and May 2010 letters prior to the respective initial adjudication of his claims for bilateral hearing loss and swelling in the groin.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA obtained the Veteran's available service treatment records and all identified and available pertinent post-service treatment records.  The Veteran testified during the May 2012 hearing that he received treatment for swelling in the groin a couple of months after separation from service, but added that he had tried to research those records and they were not kept back to that date.  See Hearing Transcript, p. 12-13.  

A December 2011 VA treatment record reflects that the Veteran was requesting a copy of his labs for an appointment with Dr. Cipperly.  Records from this physician have not been associated with the claims file; however, in September 2014, VA sent the Veteran a letter in which he was asked to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for each health care provider so VA could obtain his treatment information.  The Veteran did not subsequently return a VA Form 21-4142 for this or any other physician.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for the additional private treatment records; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

The Board also notes that a February 2011 VA audiology progress note provides instructions on how to view audiometric data under "Audiogram Display."  The actual audiogram is not of record, however, the results of testing are included in the progress note.  Moreover, the audiogram report itself would not include a nexus between the Veteran's bilateral hearing loss and service, the matter on which this claim turns.  Therefore, remand for the actual audiogram itself would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
   
The claims were remanded in July 2014 in order to obtain outstanding medical records, to obtain a supplemental medical opinion regarding the Veteran's claimed bilateral hearing loss, and to afford the Veteran a VA examination to evaluate his claimed swelling in the groin.  

Specifically, in light of the Veteran's assertions that he was hospitalized for stomach issues during service in Vietnam, the AOJ was instructed to obtain any separately stored service treatment records related to this hospitalization.  The AOJ requested the Veteran's active duty inpatient clinical records for stomach problems, including reflux, from June 1, 1967 to July 2, 1968, from the 25th Medical Battalion in Vietnam; however, the National Personnel Records Center (NPRC) responded in December 2014 that searches of the 25th Surgical Hospital for 1967 and 1968 were conducted, but no clinical record was located.   In March 2015, the Veteran was informed of the unavailability of these records.  

The Board also instructed that the AOJ obtain and associate with the claims file any outstanding treatment records for the Veteran from the Greeley VA outpatient clinic (OPC) and the VA Medical Centers (VAMCs) in Cheyenne and Denver.  Records from these facilities were subsequently obtained and associated with the e-folder.  

The claim for service connection for bilateral hearing loss was remanded to obtain a supplemental medical opinion from the VA examiner who conducted an August 2008 VA audiological examination.  The Board noted in the July 2014 remand that the VA examiner did not provide an adequate rationale for her August 2008 opinion.  The Board instructed that the entire claims file should be made available to and reviewed by the examiner.  The examiner was asked to provide a supplemental opinion as to whether it was at least as likely as not that the Veteran's bilateral hearing loss was related to service, including in-service acoustic trauma.  The August 2008 VA examiner evaluated the Veteran in October 2014.  Her examination report includes a medical opinion addressing the etiology of the Veteran's bilateral hearing loss.  The October 2014 opinion is responsive to the question posed in the July 2014 remand and includes a basis for the opinion.  The examiner reported that there were no records in VBMS and the claims folder was requested by the VAMC, however, the response was that the records should be in VBMS.  Nevertheless, this same examiner previously reviewed the evidence of record when she evaluated the Veteran in August 2008.  As will be discussed below, the pertinent evidence added to the record since the August 2008 VA examination includes statements from the Veteran regarding his claimed bilateral hearing loss; however, to the extent these statements make new assertions not previously of record at the time of the August 2008 VA examination, the Board finds, for the reasons discussed below, that they are not credible.  Accordingly, the October 2014 VA examination report is adequate to evaluate the Veteran's claimed bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The claim for service connection for swelling in the groin was remanded to afford the Veteran a VA examination to assess the nature and etiology of his claimed swelling in the groin area.  The claims file was to be made available to and reviewed by the examiner, who was asked to identify all current disabilities related to the Veteran's complaints of swelling in the groin area.  The examiner was asked to provide an etiological opinion with respect to each diagnosed disability.  The Veteran was afforded a VA examination in October 2014.  As will be discussed below, the October 2014 VA examination report indicates that the Veteran does not have a current disability manifested by swelling in the groin.  The examiner stated that no service treatment records or non-VA medical records were found in his review of the e-folder and, therefore, as no service treatment records were available for his review, he was unable to provide an opinion regarding the relationship between the Veteran's current symptoms and military service.  This examiner prepared an addendum in March 2015, after reviewing documents contained in the e-folder, including the service treatment records, and provided an etiological opinion.  This opinion appears to address the Veteran's claimed stomach disability, as opposed the claimed swelling in the groin area.  In any event, because the VA examination report indicates that the Veteran does not have a current disability manifested by swelling in the groin area, an etiological opinion is not necessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection).  

Moreover, while the VA examiner indicated in his October 2014 report that no service treatment records or non-VA medical records were available for review, the only non-VA medical records associated with the e-folder reflect treatment from January 1997 to May 2008.  The Board observes that these non-VA treatment records were received by VA in June 2008 and were uploaded to the VBMS e-folder in July 2014, therefore, they were of record at the time of the October 2014 VA examination.  In any event, as the most recent of these records are dated almost two years prior to the filing of the current claim in March 2010, they could not show a current disability manifested by swelling in the groin during or proximate to the current claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past).  Moreover, while these records reflect an assessment of typical tinea cruris in September 1998, which will be discussed below, they do not reflect findings of or treatment for swelling in the groin.  Therefore, remand for a new VA examination or opinion addressing the claim for service connection for swelling in the groin, to include specific consideration of these private treatment records is not necessary.  See Soyini, 1 Vet. App. at 546.  

For all the foregoing reasons, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has also considered that the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned set forth the issues to be discussed.  Although the undersigned did not specifically seek to identify any pertinent evidence that was not associated with the claims file regarding the claims for service connection for bilateral hearing loss and swelling in the groin, such was not necessary because the Veteran has volunteered his treatment history during the pendency of the appeal.  As indicated above, the Veteran testified that he had tried to research records regarding treatment for swelling in the groin a couple of months after separation from service but they were not kept back to that date.  See Hearing Transcript, p. 12-13.  

The undersigned did not specifically discuss the criteria necessary to establish service connection for the Veteran's claimed bilateral hearing loss and swelling in the groin during the hearing; however, she and the Veteran's representative did ask questions pertinent to the relationship between the Veteran's current hearing loss and service.  As the Veteran's testimony addressed the relationship between his current hearing loss and service, the question for consideration in adjudication of that claim, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for that disability.  The undersigned asked questions regarding the Veteran's symptoms of swelling in the groin area and the Veteran testified regarding his current symptoms and the presence of those symptoms since shortly after separation from service.  The undersigned did not specifically note the element that was lacking to substantiate this claim (a current disability).  Nevertheless, to the extent the undersigned did not expressly satisfy all hearing officer duties, as directed by 38 C.F.R. § 3.103(c), the Board nonetheless finds that the Veteran is not prejudiced by proceeding based on the current evidentiary record.  Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claims, discussed above, the Board finds no deficiency in the Board hearing or in development of the claims.  See id.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the May 2012 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.  

Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009)).  

Bilateral Hearing Loss

The Veteran asserts that his current bilateral hearing loss is related to in-service noise exposure.  The Veteran has a current hearing loss disability for VA purposes, as demonstrated on VA examination in August 2008 and October 2014.  See 38 C.F.R. § 3.385.  Accordingly, the first element of the successful service connection claim, a current disability, is satisfied.  

The Veteran has described in-service noise exposure related to his duties as a helicopter crew chief and mechanic during service.  His DD 214 reflects that his primary specialty's related civilian occupation was aircraft mechanic.  Therefore, exposure to hazardous noise during active service is conceded.  See 38 U.S.C.A. § 1154(a).  Thus, the second element of the successful service connection claim, an in-service injury, is also satisfied.

The remaining question is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Sensorineural hearing loss is an organic disease of the nervous system under section 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply.  Walker, 708 F.3d at 1338.  

The Veteran asserted in his October 2008 notice of disagreement (NOD) that he had bilateral hearing loss since February 1968, when a rocket exploded next to his bed, outside his tent.  During the May 2012 hearing, he testified that he had had trouble hearing since he got out of service.  See Hearing Transcript, p. 6.  Despite these statements, the Veteran's reports of a continuity of symptomatology of hearing loss since service are not credible.  Specifically, his more recent reports are outweighed by his July 1968 Report of Medical History at separation, in which he denied having or ever having had hearing loss.  The Board has considered the Veteran's May 2012 testimony that he first noticed that he was having trouble hearing when he was getting out of service, but his concern at that time was "just to get out."  See Hearing Transcript, p. 5.  Nevertheless, the Board finds more probative the contemporaneous report of medical history made in July 1968.  Significantly, to the extent the May 2012 testimony may be considered as an explanation as to why hearing loss was not reported in his July 1968 Report of Medical History, the Board observes that the Veteran did report having several other medical conditions, including mumps; eye trouble; history of head injury; shortness of breath; history of broken bones; a painful or "trick" shoulder or elbow; car, train, sea, or air sickness; and nervous trouble.  It is reasonable to assume that, if the Veteran were experiencing hearing loss at the time of completion of the July 1968 Report of Medical History, he would have reported such history along with his other reported medical conditions.  Rather, he specifically denied having or ever having had hearing loss in July 1968.  

The July 1968 Report of Medical History is highly probative as it was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  

Therefore, the Veteran's reports of a continuity of symptomatology of bilateral hearing loss since service are deemed not to be credible.  Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.  Service connection on a direct basis, then, must be established by evidence of a nexus.  There is, however, no probative evidence of a nexus between the Veteran's current bilateral hearing loss and service.  

In August 2008, the VA examiner reviewed the claims file and noted that the Veteran had military noise exposure as a helicopter crew chief and had a specific incident of an explosion outside his tent, with ringing in his ears since.  This VA examination report indicates that the Veteran had vocational noise exposure as a result of his work for the railroad for 39 years.  The Veteran denied recreational noise exposure.  The examiner noted that the Veteran's induction audiogram showed hearing within normal limits from 500 to 6000 Hertz in the right ear and within normal limits from 500 to 4000 Hertz in the left ear, with a mild hearing loss at 6000 Hertz.  She observed that a hearing test was not done at separation.  She added that a January 1997 hearing test showed hearing within normal limits from 500 to 8000 Hertz in the right ear and hearing within normal limits from 500 to 3000 Hertz and 6000 to 8000 Hertz in the left ear.  She further observed that a hearing test performed in January 2000 showed hearing within normal limits from 500 to 3000 Hertz and 6000 to 8000 Hertz in the right ear with a mild hearing loss at 4000 Hertz.  She added that the January 2000 hearing test showed hearing within normal limits from 500 to 3000 Hertz and 6000 Hertz in the left ear, with mild hearing loss at 4000 and 8000 Hertz.  The examiner opined that it was less likely as not that the Veteran's hearing loss was related to military noise exposure, explaining that the Veteran's hearing loss in 1997 and 2000 was not disabling per 38 C.F.R. § 3.385.  Because the VA examiner did not provide an adequate rationale for her opinion, the Veteran was afforded another VA examination to obtain an additional etiological opinion. 

In her October 2014 examination report, the VA examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in service.  She explained that the hearing test done in January 2000 showed non-disabling hearing loss for VA purposes.  She stated that there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma, which was the conclusion of the Institute of Medicine's report in 2005, Noise and Military Service-Implications for Hearing Loss and Tinnitus.  She quoted, "There is not sufficient evidence in longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in a lifetime, long after the cessation of that noise exposure."   She went on to opine that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service, explaining that hearing loss in January 2000 was non-disabling for VA purposes and there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  

Regarding left ear hearing loss, the VA examiner noted that the left ear hearing loss existed prior to service, but was not aggravated beyond normal progression during military service, explaining that hearing loss was non-disabling at induction and in January 2000.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that the condition of left ear hearing loss was not noted upon entry into service.  The Veteran denied having or ever having had hearing loss in his August 1966 Report of Medical History at induction.  Audiometric testing was performed as part of the Veteran's August 1966 examination at induction.  

Prior to November 1967, service departments used American Standards Association (ASA) units to record puretone sensitivity thresholds in audiometric measurement.  Beginning in November 1967, service departments used ISO (ANSI) units.  For purposes of comparison, the tables below show the ASA measurements as recorded on examinations dated prior to November 1967, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

On examination in August 1966, pure tone thresholds, in decibels, were as follows:


HERTZ


500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+ 10)
RIGHT
10 (25)
-5 (5)
5 (15)
5 (15)
10 (15)
10 (20)
LEFT
5 (20)
10 (20) 
5 (15)
10 (20)
5 (10)
30 (40)

For purposes of applying the laws administered by VA, impaired hearing only will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The October 2014 VA examiner's opinion that the Veteran's left ear hearing loss existed prior to service appears to be based on the puretone threshold on audiometric testing at 6000 Hertz, as she commented that the induction audiogram showed a mild hearing loss at 6000 Hertz in the left ear.  Despite this finding, the 6000 Hertz frequency is not for consideration in determining whether there is a hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, the VA examiner herself commented in explaining her opinion that the Veteran's pre-existing left ear hearing loss was not aggravated beyond its normal progression during military service that hearing loss was non-disabling at induction.  Accordingly, a left ear hearing loss disability was not noted on entrance into service, and the presumption of soundness applies to the Veteran's left ear hearing loss.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's left ear hearing loss preexisted service, it must find (1) that clear and unmistakable evidence shows that left ear hearing loss preexisted service; and (2) that clear and unmistakable evidence shows that his left ear hearing loss was not aggravated by service.  Horn, 25 Vet. App. at 234.  

Of note, the Veteran was provided a PULHES profile of H-1 during his August 1966 induction examination.  [The "PULHES" medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).]  Also, as noted, in his August 1966 Report of Medical History at induction, the Veteran denied having or ever having had hearing loss.  During the May 2012 hearing, the Veteran testified that he first noticed trouble hearing when he was getting out of service.  See Hearing Transcript, p. 5.  In light of the August 1966 assignment of a PULHES score of H-1, Veteran's August 1966 denial of hearing loss, and his May 2012 testimony, the evidence does not clearly and unmistakably establish that left ear hearing loss pre-existed service.  

The Board notes that the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In light of the puretone threshold of 25 decibels at 500 Hertz in the right ear on induction examination, the Board has considered whether the Veteran had a preexisting right ear hearing loss disability.  However, the Board finds that the Veteran's induction examination recorded an elevated hearing threshold at 25 Hertz, but not a hearing loss disability for VA purposes.  Moreover, the Board observes that, despite an elevated puretone threshold at 500 Hertz in the right ear in August 1966, additional audiometric testing performed in February 1967 revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
0 (15)
0 (10)
5 (15)
Not reported
10 (15)
LEFT
0 (15)
0 (10) 
5 (15)
Not reported
10 (15)

Thus, this testing, performed less than six months after entry into service, did not show an elevated hearing threshold at 500 Hertz.  Significantly, the VA examiner, who had reviewed the Veteran's service treatment records, opined that the Veteran's right ear hearing loss did not exist prior to service.  

As with his left ear hearing loss, in light of the assignment of a PULHES score of H-1 in August 1966, Veteran's August 1966 denial of hearing loss, and his May 2012 testimony, the evidence does not clearly and unmistakably establish that right ear hearing loss pre-existed service.  

As there is not clear and unmistakable evidence establishing that the Veteran had pre-existing hearing loss in the right or left ears at entry into service, he is presumed sound at entrance.  Consequently, in-service aggravation will not be further addressed and the claim is one for direct service connection.  

The October 2014 opinion, that it was not at least as likely as not that the Veteran's right and left ear hearing loss was caused by or a result of an event in military service, is highly probative regarding the question of whether the Veteran's current bilateral hearing loss is related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after interview with and examination of the Veteran as well as review of the claims file in August 2008.  Her opinion was also supported by a clearly-stated rationale.  

Although the VA examiner did not specifically convert the August 1966 results of audiometric testing from ASA to ISO units, the Board finds that this does not invalidate her opinion.  Her opinion was based on the fact that the hearing test done in January 2000 showed hearing loss non-disabling for VA purposes and there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  The basis for this opinion, therefore, remains true whether or not the results of audiometric testing at induction in August 1966 are converted to ISO units.  

The Board has considered the fact that the VA examiner did not review additional evidence added to the record following the August 2008 examination, as she indicated that there were no records in VBMS.  Pertinent evidence added to the record since that time includes the Veteran's October 2008 NOD, in which he asserted that the VA examiner had told him that his hearing loss was from working for the railroad for 38 years, but he argued that he was a supervisor and was "extra careful to set the example and protect my hearing."  As indicated above, the Veteran also indicated in his NOD that he had hearing loss ever since a rocket exploded outside his tent in February 1968.  In his September 2009 VA Form 9, the Veteran described in-service noise exposure as a helicopter crew chief, with his first noise exposure being on active duty.  During the May 2012 hearing, the Veteran testified that he first noticed trouble hearing when he was getting out of service and had had trouble hearing since separation from service.  See Hearing Transcript, p. 5-6.  He added that his jobs had not exposed him to noise.  See Hearing Transcript, p. 6.   

Nevertheless, the August 2008 VA examination report indicates that the examiner reviewed the January 1997 and January 2000 audiograms.  Audiometric testing performed in January 1997 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
20
LEFT
5
5
5
15
30

A January 1997 note indicates that the Veteran had mild high frequency hearing loss at 4000 and 6000 Hertz in the left ear, but hearing was otherwise normal bilaterally.  The record reflects that the Veteran had a history of occupational noise exposure with 28 years working for Union Pacific Railroad and had two years of duty as an Army helicopter mechanic.  The Veteran denied having any noisy hobbies.  

Audiometric testing performed in January 2000 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
15
30
LEFT
5
5
0
20
35

A summary of the January 1997 and January 2000 audiometric testing indicates that the Veteran had PPE (presumably, personal protective equipment) for the ear, and PPE use was described as 100 percent.  The Veteran was advised in January 2000 to utilize hearing protection if exposed to hazardous noise levels and to continue to wear hearing protection when exposed to loud noise, whether at home or on the job.  Therefore, the evidence considered by the VA examiner indicated that the Veteran did use hearing protection.  The August 2008 VA examination report also reflects that the examiner specifically considered the Veteran's report of in-service noise exposure from an explosion outside his tent in February 1968.  

While the examiner did not consider the Veteran's statements that he had continuity of symptomatology of hearing loss since service, as discussed above, the Board has determined that his report of continuity of symptomatology is not credible.  Similarly, while the examiner did not consider the Veteran's testimony indicating that he did not have occupational noise exposure, the Board also finds this assertion not credible.  In this regard, the record regarding audiological testing performed in January 1997 documents that the Veteran had a history of occupational noise exposure with 28 years of working for Union Pacific Railroad.  In light of the inconsistencies with regard to whether or not he experienced occupational noise exposure in his railroad work, the Board finds his recent testimony that he did not experience occupational noise exposure not to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Moreover, review of the claims file is not required in order for a medical opinion or report to be of probative value or adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Instead, the key issue for determining adequacy or probative value is consideration of all of the necessary medical facts in order to render a sound opinion.  Id.  Here, the VA examiner had previously reviewed the claims file in August 2008, and, as discussed above, additional assertions made by the Veteran after that date regarding continuity of symptomology and the absence of occupational noise exposure have been determined not to be credible.  Accordingly, the October 2014 VA examiner's opinion is adequate.  See Barr, 21 Vet. App. at 311.  

Thus, the only competent, probative (persuasive) opinion on the question of whether the Veteran's current hearing loss is related to service weighs against the claim for service connection.  The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.

The Board notes that, in his February 2012 VA Form 646, the Veteran's representative indicated that the Veteran asserted that his hearing loss, prostate condition, stomach condition, liver condition, and groin swelling should be service-connected secondary to Agent Orange exposure or undetected sexually transmitted diseases.  During the May 2012 hearing, the issues on appeal were characterized as entitlement to service connection for hearing loss, a prostate condition, stomach condition, liver condition, and swelling of the groin, each to include as due to exposure to Agent Orange or undetected sexually transmitted diseases.  The Veteran himself has asserted that his stomach disability and swelling of the groin are related to exposure to Agent Orange or an undetected sexually transmitted disease (and made the same assertion with regard to his claims for service connection for prostate and liver conditions, which were denied in July 2014 Board decision and remand).  See March 2010 Statement in Support of Claim.  Other than the inclusion of the issue of entitlement to service connection for hearing loss among the other issues being claimed as secondary to herbicide exposure and/or undetected sexually transmitted disease, the Veteran himself has not specifically argued that his current bilateral hearing loss is related to any incident of service other than in-service noise exposure.  Rather, he has repeatedly attributed his current bilateral hearing loss to in-service noise exposure.  

In this regard, in his March 2008 claim for service connection, the Veteran reported that he was a helicopter mechanic and crew chief and his exposure to noise was during service.  Indeed, in that claim, he indicated that he was exposed to Agent Orange or other herbicides in service in Vietnam, but he had no currently known disability.  Consistent with his assertions that his current hearing loss is related to in-service noise exposure, the Veteran indicated in his September 2009 VA Form 9 that he was a helicopter crew chief and worked around noise for his career in the Army.  He asserted that his hearing loss was due to noise exposure while on active duty.  

In any event, the Board notes that the law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  The Veteran had service in Vietnam and is presumed to have been exposed to herbicides during service.  However, despite presumed in-service herbicide exposure, presumptive service connection for bilateral hearing loss is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e), which does not include hearing loss.  In addition, based on the National Academy of Sciences (NAS) report titled:  Veterans and Agent Orange: Update 2010, VA has specifically determined that service connection on this presumptive basis is not warranted for hearing loss.  See 77 Fed. Reg. 47,924, 47,928 (Aug. 10, 2012).

In addition, there is no competent, credible, probative evidence of record that the Veteran's current bilateral hearing loss is related to in-service herbicide exposure or the Veteran's alleged undetected sexually transmitted disease.  Thus, service connection on a direct basis is not warranted.  

Service connection can be granted for certain diseases, including sensorineural hearing loss, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, however, there is no evidence that bilateral hearing loss manifested to a compensable degree within one year of separation from service.  Rather, both the January 1997 and January 2000 audiograms reflect that the Veteran did not have a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the medical evidence, the Board has considered the Veteran's contention that his current bilateral hearing loss is related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

While the Veteran believes that his current bilateral hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the etiology of hearing loss is a complex medical question since hearing loss can arise from multiple etiologies.  Accordingly, the specific etiology of the Veteran's bilateral hearing loss is not within his competence as a layperson.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  His contentions regarding etiology of his current bilateral hearing loss are outweighed by the medical evidence of record, specifically the October 2014 opinion of the VA examiner.

For the reasons above, the claim is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Swelling in the groin

In his March 2010 claim for service connection, the Veteran asserted that he had swelling in his groin area which could be related to Agent Orange exposure or an undetected sexually transmitted disease during service.  He stated that, in 2009, he was checked for exposure to Agent Orange at the Cheyenne VAMC and the nurse that was doing the examination said that the swelling in his groin area could be from a sexually transmitted disease.  He stated in that claim that the only time he could have been exposed to sexually transmitted disease was during his time in Vietnam.  He added that he had his nurse practitioner in Greeley check the area and she indicated that the swelling in the groin area was where the Veteran carried his body fat.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  

In this case, the Veteran asserts that he has swelling in the groin related to Agent Orange exposure or an undiagnosed sexually transmitted disease.  However, after a careful consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence weighs against the claim of entitlement to service connection because there is no evidence of a current disability, the first element required for service connection.

A March 2008 VA Agent Orange examination revealed that the Veteran had what looked like very large symmetrical fat pads in the inguinal canal and down the superior aspects of both thighs.  There were striations to the skin along the base of the fat pads.  No nodules were palpated and there was no tenderness.  The Veteran reported that he had had these for "awhile."  Examination during VA treatment in April 2008, revealed a large fatty area with striae along the left groin area.  This was non-tender on examination.  An April 2009 VA treatment record reflects the Veteran's concern that the fat pockets on his inner thighs were not normal.  Examination revealed a large area of lax skin at the bilateral upper thighs, which palpated as adipose.  [Adipose is defined as "denoting fat."  See STEDMAN'S MEDICAL DICTIONARY (27TH Ed. 2000) at 28.]   There were no masses or lesions, and the area was not painful.   

During the May 2012 hearing, the Veteran testified that he had been examined by a private physician for burning, pain, and swelling in the groin within a few months after separation from service.  See Hearing Transcript, p. 12-13.  He testified that his symptoms had not gone away, and, specifically, he continued to experience burning in the penis and swelling in the groin area.  He testified that the swelling was present all the time.  See Hearing Transcript, p. 13-14.  

The Veteran was afforded a VA examination in October 2014 to evaluate his claimed swelling in the groin.  He described a preponderance of fat in his lower abdomen and into both groin folds and the proximal aspect of both thighs.  Examination revealed an abundance of subcutaneous fat tissue deposition over the right and left lower quadrants of the abdomen, with the fat deposits extending into both groins and the anterior and medial aspects of the bilateral proximal thighs.  The examiner opined that, although these fat deposits were atypical, they did not present as a specific finding that was associated with a specific condition.  

The examiner, who also evaluated the Veteran's claimed stomach condition, responded to the request for an opinion as to whether the Veteran had a current disability related to his complaints of stomach problems and swelling in the groin and, if so, if it was at least as likely as not that this disability had its clinical onset during active service, or was related to any in-service disease, event, or injury, to include Agent Orange exposure.  The examiner opined that it was less likely than not (less than 50% probability) that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had complaints of an abnormal sensation in the lower quadrants of his abdomen and this concern had been evaluated, but no diagnosis had been discovered and there was insufficient clinical evidence to support a specific diagnosis.  The examiner added that appropriate diagnostic testing had been done and there was no explanation for the Veteran's symptoms.  He added that the Veteran's service treatment records were not available and, therefore, he could not determine whether the current symptoms were present during military service.  The examiner did not address the swelling in the groin in providing a rationale for his opinion.  

In March 2015, the October 2014 examiner provided a supplemental medical opinion after reviewing the Veteran's records, including his service treatment records.  The examiner reported that the Veteran described being admitted to the hospital with the same complaints he currently had and, during that hospital admission, no diagnosis was determined.  The examiner reported that the documents associated with the Veteran's 1968 admission showed that he was treated with a narcotic pain medication and that his urine was to be strained for stones, therefore, it was likely that he was admitted with a diagnosis of kidney stones and the symptoms consistent with kidney stones were not the same as the symptoms he presently reported.  The examiner added that there were no other documents in the service treatment records that showed symptoms similar to those of which he presently complained.  The examiner concluded by stating that, although the Veteran did not have a current diagnosis, his symptoms were less likely than not related to military service.  

The March 2015 opinion appears to be in regard to the Veteran's described stomach symptoms.  In any event, the examiner clearly stated in his October 2014 opinion that the Veteran's fat deposits did not present as a specific finding associated with a specific condition.  Even if the March 2015 opinion was intended to address both the claimed stomach condition and swelling in the groin, the examiner concluded that the Veteran did not have a current diagnosis.  

The record reflects that the Veteran has fat deposits in the area of his lower abdomen, thighs, and groin.  However, the finding of fat deposits, alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  

In this case, no underlying disorder has been identified; rather, the VA examiner indicated that the Veteran's fat deposits were not associated with a specific condition.  The evidence of record does not otherwise indicate an underlying condition.  While the Veteran has asserted that his swelling in the groin is related to in-service symptoms, and has noted that he began having prostatitis and urethritis during service, with continued problems since, an October 2011 VA male reproductive system condition examination notes that the Veteran had diagnoses of acute prostatitis and acute urethritis in June 1968.  The examiner who evaluated the Veteran in October 2011 indicated that the Veteran did not have a benign or malignant neoplasm or metastases related to either of these diagnoses and added that the Veteran did not have any scars related to these diagnoses, nor did he have other pertinent physical findings, complications, conditions, signs, or symptoms.  

Moreover, the Veteran has not described specific impairment resulting from the presence of swelling/fat deposits in the groin area.  Rather, examination revealed no nodules and there was no tenderness in March 2008.  The fatty area along the left groin area was also non-tender the following month.  The fat pockets on the inner thighs were not painful in April 2009.  While the October 2014 VA examiner's explanation of his etiological opinion notes that the Veteran's reported symptoms were "uncomfortable but not painful" this was clearly in reference to abdominal symptoms and not swelling in the groin.  In this regard, during that examination, the Veteran described having recurring symptoms associated with his lower abdomen similar to symptoms for which he was hospitalized in Vietnam about once a month.  He described these symptoms as "a sensation of bees buzzing and stinging the inside of his abdomen."  He indicated that this sensation was uncomfortable but not debilitating, and he was still able to do normal activities.   In providing a rationale for his etiological opinion, the VA examiner stated, "This veteran has complaints of an abnormal sensation in the lower quadrants of his abdomen...  He reports that these symptoms are uncomfortable but not painful.  While the symptoms are present (about once a month), he is able to perform all of his usual activities of daily living."  Thus, as the Veteran does not have a current disability related to his claimed swelling in the groin, service connection cannot be established.  

The Board observes that the Veteran's service treatment records show that he received treatment for a rash on the leg in March 1967; received treatment for tinea cruris in August 1967; and received treatment for a penile rash in January 1968.  During private treatment in September 1998, the Veteran complained of a rash in the groin area, which he had experienced periodically in the past.  The assessment was typical tinea cruris.  During VA treatment in July 2008, the Veteran reported that he still had a rash in the groin.  Examination revealed a red macular rash in the groin, with no excoriations.  He was instructed to apply Triamcinolone to the groin area.   

While the Veteran has not discussed tinea cruris or a rash in the groin area in the context of his current claim for service connection for swelling in the groin, the Board has considered whether the presence of these conditions may satisfy the criteria for a current disability, as they also involve the groin area.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The most recent evidence of record regarding tinea cruris or a rash in the groin area is the July 2008 VA treatment record.  Subsequent VA treatment records do not show the presence of current tinea cruris and/or a rash.  In this regard, a VA treatment record dated in October 2010 reflects that examination of the skin revealed no generalized edema, rashes, lesions, or ulcers.  In September 2012 and April 2013, examination of the skin revealed no rash.  The Veteran denied rash on review of systems in January 2013 and denied rashes or skin lesions in September and December 2013 and February 2014.  Examination of the skin was normal in August 2014.  The Veteran denied any skin concerns or rashes during VA treatment in December 2014.  

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, there is no evidence of tinea cruris and/or a rash in the groin area during the pendency of the current claim, filed in March 2010.  The evidence of a rash in the groin area in July 2008, over a year and a half prior to the filing of the current claim for service connection for swelling in the groin area, is also not so proximate to the filing of the claim that it constitutes evidence of a current disability.  See Romanowsky, 26 Vet. App. 289.  See also Gilpin, 155 F. 3d 1353.  

Given that there is no competent evidence of a current disability manifested by swelling in the groin area, the Board must conclude that service connection is not warranted.  

For the reasons above, the claim is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for swelling in the groin, to include as due to herbicide exposure, is denied.  



REMAND

In July 2014, the Board remanded the claim for service connection for a stomach disability, in part, to afford the Veteran a VA examination.  The Board noted in the body of the remand that the Veteran testified that he had stomach problems, including reflux, since he was hospitalized for stomach issues in service.  See Hearing Transcript, p. 14, 16.  The Board noted that the Veteran was competent to report ongoing stomach issues and a January 2013 VA treatment record indicated that he complained of gastroesophageal reflux (GER).  The pertinent assessment was GER and the Veteran was given Omeprazole.  

As indicated above, the Veteran was afforded a VA examination in October 2014, during which the examiner opined that there was insufficient evidence to support a specific diagnosis for the Veteran's described symptoms.  The examiner provided an addendum opinion in March 2015, after review of the service treatment records, and opined that, although he did not have a current diagnosis, his current symptoms were less likely than not related to military service.  

The October 2014 and March 2015 opinions, however, do not address the Veteran's reports regarding reflux, or the January 2013 finding of GER; rather, the examiner focused on the Veteran's lower abdominal symptoms.  In light of the evidence of GER during the pendency of the claim, a supplemental medical opinion is needed to address the Veteran's symptoms of reflux and the finding of GER during the pendency of the appeal.  

Further, the record reflects that the Veteran has been receiving treatment from the Cheyenne VAMC (to include the Greeley VA OPC).  On remand, any additional records from these facilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the e-folder any outstanding treatment records for the Veteran from the Cheyenne VAMC (to include the Greeley VA OPC).  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the e-folder, obtain a supplemental medical opinion from the clinician that conducted the October 2014 VA examination, if available.  The e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any stomach disability present at any time since around March 2010, when the Veteran filed his current claim for service connection.  In making this determination, the examiner must consider the Veteran's pertinent medical history and competent lay statements regarding observable symptomatology, to specifically include his March 2012 testimony regarding reflux and the January 2013 VA treatment record documenting his complaints regarding and assessment of GER, and the fact that he was given Omeprazole.   

With respect to each diagnosed disability, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include Agent Orange exposure.

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


